Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with SEAN PRYOR on 08/31/2022.

Claims 2-3, 5, 9-11, 13, 15 have been amended as follows: 

2. (Cancelled) 

3. (Currently Amended) The display device of claim [[2]]1, wherein the lower member includes a hole passing through one of the first support part and the second support part.


5. (Currently Amended) The display device of claim [[2]]1, wherein the folding part of the support layer is spaced apart from the first support part and the second support part in a plan view.


9. (Currently Amended) The display device of claim [[2]]1, wherein 
the folding part comprises metal, and 
the first support part and the second support part comprise glass, glass fiber-reinforced plastic, or plastic.

10. (Currently Amended) The display device of claim [[2]]1, wherein the folding part, the first support part and the second support part are adhered to a same adhesive layer.

11. (Currently Amended) The display device of claim [[2]]1, wherein the first support part and the second support part are directly coupled to the folding part.

13. (Currently Amended) The display device of claim [[2]]1, wherein the support layer comprises an edge part extending from the folding part and surrounding side surfaces of the first support part and the second support part.

15. (Original) The display device of claim [[2]]1, wherein the lower member further comprises a cover layer overlapping the folding part and disposed below the folding part.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The cited references do not disclose the features of the claim. Specifically, the cited references do not disclose “including a plurality of loop coils and disposed below the first support part and the second support part” [0187] with all other limitation cited in claims 1 and “first sensing region including a plurality of first loop coils and disposed below the first support part and a second sensing region including a plurality of second loop coils and disposed below the second support part” [0163] fig 5b 6b with all other limitations cited in claim 24.
Yoo et al. US 20170031389 discloses a foldable display including a backplane substrate having an active area but does not disclose “including a plurality of loop coils and disposed below the first support part and the second support part” and “first sensing region including a plurality of first loop coils and disposed below the first support part and a second sensing region including a plurality of second loop coils and disposed below the second support part” with all other limitations of claims 1 and 24.

Kim et al. US 20170352834 discloses a bendable display including a display area and a non-display area but does not disclose “including a plurality of loop coils and disposed below the first support part and the second support part” and “first sensing region including a plurality of first loop coils and disposed below the first support part and a second sensing region including a plurality of second loop coils and disposed below the second support part” with all other limitations of claims 1 and 24.
For at least these reasons the cited references do not read on the claimed invention.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 09/02/2022Primary Examiner, Art Unit 2692